Exhibit 10.1

 

 

 

LHC GROUP, INC.

2010 LONG-TERM INCENTIVE PLAN

 

 

 

 



--------------------------------------------------------------------------------

LHC GROUP, INC.

2010 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

  

PURPOSE

   A-1

1.1

  

General

   A-1

ARTICLE 2

  

DEFINITIONS

   A-1

2.1

  

Definitions

   A-1

ARTICLE 3

  

EFFECTIVE TERM OF PLAN

   A-6

3.1

  

Effective Date

   A-6

3.2

  

Term of Plan

   A-6

ARTICLE 4

  

ADMINISTRATION

   A-6

4.1

  

Committee

   A-6

4.2

  

Actions and Interpretations by the Committee

   A-6

4.3

  

Authority of Committee

   A-6

4.4

  

Delegation

   A-7

4.5

  

Indemnification

   A-7

ARTICLE 5

  

SHARES SUBJECT TO THE PLAN

   A-8

5.1

  

Number of Shares

   A-8

5.2

  

Share Counting

   A-8

5.3

  

Stock Distributed

   A-8

5.4

  

Limitation on Awards

   A-8

5.5

  

Minimum Vesting Requirements

   A-9

ARTICLE 6

  

ELIGIBILITY

   A-9

6.1

  

General

   A-9

ARTICLE 7

  

STOCK OPTIONS

   A-9

7.1

  

General

   A-9

7.2

  

Incentive Stock Options

   A-10

ARTICLE 8

  

STOCK APPRECIATION RIGHTS

   A-10

8.1

  

Grant of Stock Appreciation Rights

   A-10

ARTICLE 9

  

RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS

   A-11

9.1

  

Grant of Restricted Stock, Restricted Stock Units and Deferred Stock Units

   A-11

9.2

  

Issuance and Restrictions

   A-11

9.3

  

Dividends on Restricted Stock

   A-11

9.4

  

Forfeiture

   A-11

9.5

  

Delivery of Restricted Stock

   A-11

ARTICLE 10

  

PERFORMANCE AWARDS

   A-12

10.1

  

Grant of Performance Awards

   A-12

10.2

  

Performance Goals

   A-12

ARTICLE 11

  

QUALIFIED STOCK-BASED AWARDS

   A-12

11.1

  

Options and Stock Appreciation Rights

   A-12



--------------------------------------------------------------------------------

11.2

  

Other Awards

   A-12

11.3

  

Performance Goals

   A-13

11.4

  

Inclusions and Exclusions from Performance Criteria

   A-13

11.5

  

Certification of Performance Goals

   A-14

11.6

  

Award Limits

   A-14

ARTICLE 12

  

DIVIDEND EQUIVALENTS

   A-14

12.1

  

Grant of Dividend Equivalents

   A-14

ARTICLE 13

  

STOCK OR OTHER STOCK-BASED AWARDS

   A-15

13.1

  

Grant of Stock or Other Stock-Based Awards

   A-15

ARTICLE 14

  

PROVISIONS APPLICABLE TO AWARDS

   A-15

14.1

  

Award Certificates

   A-15

14.2

  

Form of Payment of Awards

   A-15

14.3

  

Limits on Transfer

   A-15

14.4

  

Beneficiaries

   A-15

14.5

  

Stock Trading Restrictions

   A-15

14.6

  

Acceleration upon Death, Disability or Retirement

   A-16

14.7

  

Acceleration upon Certain Terminations Following a Change in Control

   A-16

14.8

  

Forfeiture Events

   A-16

14.9

  

Substitute Awards

   A-16

ARTICLE 15

  

CHANGES IN CAPITAL STRUCTURE

   A-16

15.1

  

Mandatory Adjustments

   A-16

15.2

  

Discretionary Adjustments

   A-17

15.3

  

General

   A-17

ARTICLE 16

  

AMENDMENT, MODIFICATION AND TERMINATION

   A-17

16.1

  

Amendment, Modification and Termination

   A-17

16.2

  

Awards Previously Granted

   A-18

16.3

  

Compliance Amendments

   A-18

ARTICLE 17

  

GENERAL PROVISIONS

   A-18

17.1

  

Rights of Participants

   A-18

17.2

  

Withholding

   A-19

17.3

  

Special Provisions Related to Section 409A of the Code

   A-19

17.4

  

Unfunded Status of Awards

   A-20

17.5

  

Relationship to Other Benefits

   A-20

17.6

  

Expenses

   A-20

17.7

  

Titles and Headings

   A-20

17.8

  

Gender and Number

   A-20

17.9

  

Fractional Shares

   A-20

17.10

  

Government and Other Regulations

   A-20

17.11

  

Governing Law

   A-21

17.12

  

Severability

   A-21

17.13

  

No Limitations on Rights of Company

   A-21

 

2



--------------------------------------------------------------------------------

LHC GROUP, INC.

2010 LONG-TERM INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1. GENERAL. The purpose of the LHC Group, Inc. 2010 Long-Term Incentive Plan
(the “Plan”) is to promote the success, and enhance the value, of LHC Group,
Inc. (the “Company”), by linking the personal interests of employees, officers,
directors and consultants of the Company or any Affiliate (as defined below) to
those of Company stockholders and by providing such persons with an incentive
for outstanding performance. The Plan is further intended to provide flexibility
to the Company in its ability to motivate, attract, and retain the services of
employees, officers, directors and consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent. Accordingly, the Plan permits the grant of incentive awards from time
to time to selected employees, officers, directors and consultants of the
Company and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Awards,
Dividend Equivalents, Other Stock-Based Awards, or any other right or interest
relating to Stock or cash, granted to a Participant under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

(d) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment agreement, if any, between such
Participant and the Company or an Affiliate, provided, however that if there is
no such employment agreement in which such term is defined, and unless otherwise
defined in the applicable Award Certificate, “Cause” shall mean any of the
following acts by the Participant, as determined by the Board: gross neglect of
duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company. With respect to a Participant’s termination of
directorship, “Cause” means an act or failure to act that constitutes cause for
removal of a director under applicable Delaware law. The determination of the
Committee as to the existence of “Cause” shall be conclusive on the Participant
and the Company.



--------------------------------------------------------------------------------

(g) “Change of Control” means and includes the occurrence of any one of the
following events:

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “Person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the 1934 Act and as used
in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any Person is or becomes a Beneficial Owner, directly or indirectly, of
either (A) 30% or more of the then-outstanding shares of common stock of the
Company (“Company Common Stock”) or (B) securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (ii), the
following acquisitions shall not constitute a Change of Control: (v) an
acquisition directly from the Company, (w) an acquisition by the Company or a
Subsidiary of the Company, (x) an acquisition by a Person who is on the
Effective Date the Beneficial Owner, directly or indirectly, of 50% or more of
the Company Common Stock or the Company Voting Securities, (y) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary of the Company, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the Beneficial Owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no Person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the Beneficial Owner, directly or
indirectly, of 30% or more of the total common stock or 30% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

A-2



--------------------------------------------------------------------------------

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

(i) “Committee” means the committee of the Board described in Article 4.

(j) “Company” means LHC Group, Inc., a Delaware corporation, or any successor
corporation.

(k) “Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, consultant or director of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Continuous
Service shall not be considered interrupted in the following cases: (i) a
Participant transfers employment between the Company and an Affiliate or between
Affiliates, or (ii) in the discretion of the Committee as specified at or prior
to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, or (iii) any leave of
absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Service
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).

(l) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(m) “Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.

(n) “Disability” of a Participant has the same meaning as provided in the
long-term disability plan or policy maintained by the Company or if applicable,
most recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

(o) “Dividend Equivalent” means a right granted to a Participant under Article
12.

(p) “Effective Date” has the meaning assigned such term in Section 3.1.

(q) “Eligible Participant” means an employee (including a leased employee),
officer, consultant or director of the Company or any Affiliate.

(r) “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.

(s) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on the principal such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the

 

A-3



--------------------------------------------------------------------------------

Stock is not listed on a securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date, provided that if the Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Code Section 409A.

(t) “Full-Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

(u) “Good Reason” has the meaning assigned such term in the employment
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment agreement in which such
term is defined, and unless otherwise defined in the applicable Award
Certificate, “Good Reason” shall mean any of the following acts by the Company
or an Affiliate without the consent of the Participant (in each case, other than
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company or an Affiliate promptly after receipt of
notice thereof given by the Participant): (i) the assignment to the Participant
of duties materially inconsistent with, or a material diminution in, the
Participant’s position, authority, duties or responsibilities as in effect
immediately prior to a Change of Control, (ii) a reduction by the Company or an
Affiliate in the Participant’s base salary, (iii) the Company or an Affiliate
requiring the Participant, without his or her consent, to be based at any office
or location more than 35 miles from the location at which the Participant was
stationed immediately prior to a Change of Control, or (iv) the continuing
material breach by the Company or an Affiliate of any employment agreement
between the Participant and the Company or an Affiliate after the expiration of
any applicable period for cure.

(v) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be a provided to the grantee
within a reasonable time after the Grant Date.

(w) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(x) “Independent Directors” means those members of the Board of Directors who
qualify at any given time as (a) an “independent” director under the applicable
rules of each Exchange on which the Shares are listed, (b) a “non-employee”
director under Rule 16b-3 of the 1934 Act, and (c) an “outside” director under
Section 162(m) of the Code.

(y) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.

(z) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(aa) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(bb) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(cc) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(dd) “Participant” means an Eligible Participant who has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary

 

A-4



--------------------------------------------------------------------------------

designated pursuant to Section 14.4 or the legal guardian or other legal
representative acting in a fiduciary capacity on behalf of the Participant under
applicable state law and court supervision.

(ee) “Performance Award” means any award granted under the Plan pursuant to
Article 10.

(ff) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(gg) “Plan” means the LHC Group, Inc. 2010 Long-Term Incentive Plan, as amended
from time to time.

(hh) “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 11.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

(ii) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

(jj) “Restricted Stock” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to risk of forfeiture.

(kk) “Restricted Stock Unit” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.

(ll) “Retirement” means a Participant’s termination of employment with the
Company or an Affiliate (i) after attaining age 62, or (ii) after attaining age
55 and having at least 10 years of service with the Company or an Affiliate.

(mm) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.

(nn) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Article 15, the term “Shares” shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Article 15.

(oo) “Stock” means the $0.01 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 15.

(pp) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the base
price of the SAR, all as determined pursuant to Article 8.

(qq) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(rr) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(ss) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

A-5



--------------------------------------------------------------------------------

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. EFFECTIVE DATE. Subject to the approval of the Plan by the Company’s
stockholders within 12 months after the Plan’s adoption by the Board, the Plan
will become effective on the date that it is adopted by the Board (the
“Effective Date”).

3.2. TERMINATION OF PLAN. Unless earlier terminated as provided herein, the Plan
shall continue in effect until the tenth anniversary of the Effective Date or,
if the stockholders approve an amendment to the Plan that increases the number
of Shares subject to the Plan, the tenth anniversary of the date of such
approval. The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan.

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation Committee of the Board is designated as the Committee to
administer the Plan. The Board may reserve to itself any or all of the authority
and responsibility of the Committee under the Plan or may act as administrator
of the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the Plan.
The Committee’s interpretation of the Plan, any Awards granted under the Plan,
any Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan. No member of the Committee will be liable for
any good faith determination, act or omission in connection with the Plan or any
Award.

4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 and 4.5 hereof,
the Committee has the exclusive power, authority and discretion to:

 

  (a) Grant Awards;

 

A-6



--------------------------------------------------------------------------------

  (b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

(e) Determine the terms and conditions of any Award granted under the Plan;

(f) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(i) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(j) Amend the Plan or any Award Certificate as provided herein; and

(k) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

4.4. DELEGATION. The Board may, by resolution, expressly delegate to a special
committee, consisting of one or more directors who may but need not be officers
of the Company, the authority, within specified parameters as to the number and
terms of Awards, to (i) designate officers and/or employees of the Company or
any of its Affiliates to be recipients of Awards under the Plan, and (ii) to
determine the number of such Awards to be received by any such Participants;
provided, however, that such delegation of duties and responsibilities to an
officer of the Company may not be made with respect to the grant of Awards to
eligible participants (a) who are subject to Section 16(a) of the 1934 Act at
the Grant Date, or (b) who as of the Grant Date are reasonably anticipated to be
become Covered Employees during the term of the Award. The acts of such
delegates shall be treated hereunder as acts of the Board and such delegates
shall report regularly to the Board and the Compensation Committee regarding the
delegated duties and responsibilities and any Awards so granted.

4.5. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

A-7



--------------------------------------------------------------------------------

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 1,500,000. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be 1,500,000. From and after the Effective Date, no further
awards shall be granted under the Prior Plan, and the Prior Plan shall remain in
effect only so long as awards granted thereunder shall remain outstanding.

5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares originally subject to
the Award will be added back to the Plan share reserve and again be available
for issuance pursuant to Awards granted under the Plan.

(b) Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.

(c) Shares withheld or repurchased from an Award or delivered by a Participant
to satisfy minimum tax withholding requirements will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.

(d) If the exercise price of an Option is satisfied in whole or in part by
delivering Shares to the Company (by either actual delivery or attestation), the
number of Shares so tendered (by delivery or attestation) shall be added to the
Plan share reserve and will be available for issuance pursuant to Awards granted
under the Plan.

(e) To the extent that the full number of Shares subject to an Option or SAR is
not issued upon exercise of the Option or SAR for any reason, including by
reason of net-settlement of the Award, the unissued Shares originally subject to
the Award will be added back to the Plan share reserve and again be available
for issuance pursuant to other Awards granted under the Plan.

(f) To the extent that the full number of Shares subject to an Award other than
an Option or SAR is not issued for any reason, including by reason of failure to
achieve maximum performance goals, the unissued Shares originally subject to the
Award will be added back to the Plan share reserve and again be available for
issuance pursuant to Awards granted under the Plan.

(g) Substitute Awards granted pursuant to Section 14.9 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

(h) Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):

(a) Options. The maximum aggregate number of Shares subject to Options granted
under the Plan in any 12-month period to any one Participant shall be 500,000.

 

A-8



--------------------------------------------------------------------------------

(b) SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted under the Plan in any 12-month period to any one Participant shall be
500,000.

(c) Restricted Stock or Restricted Stock Units. The maximum aggregate number of
Shares underlying of Awards of Restricted Stock or Restricted Stock Units under
the Plan in any 12-month period to any one Participant shall be 500,000.

(d) Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards under the Plan in any 12-month period to any one Participant
shall be 500,000 Shares.

(e) Cash-Based Awards. The maximum aggregate amount that may be paid with
respect to cash-based Awards under the Plan to any one Participant in any fiscal
year of the Company shall be $2,000,000.

5.5. MINIMUM VESTING REQUIREMENTS . Full-Value Awards granted under the Plan to
an Eligible Participant shall either (i) be subject to a minimum vesting period
of three years (which may include graduated vesting within such three-year
period), or one year if the vesting is based on performance criteria other than
continued service, or (ii) be granted solely in exchange for foregone cash
compensation. Notwithstanding the foregoing, (i) the Committee may permit
acceleration of vesting of such Full-Value Awards in the event of the
Participant’s death, Disability, or Retirement, or the occurrence of a Change in
Control (subject to the requirements of Article 11 in the case of Qualified
Performance-Based Awards), and (ii) the Committee may grant Full-Value Awards
covering 10% or fewer of the total number of shares authorized under the Plan
without respect to the above-described minimum vesting requirements.

ARTICLE 6

ELIGIBILITY

6.1. GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

ARTICLE 7

STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.9)
shall not be less than the Fair Market Value as of the Grant Date.

(b) PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1, the
exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
stockholders of the Company.

(c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e), including a provision that an Option that is otherwise
exercisable and has an exercise price that is less than the Fair Market Value of
the Stock on the last day of its term will be automatically exercised on such
final date of the term by means of a “net exercise,” thus entitling the optionee
to Shares equal to the intrinsic value of the Option on such exercise date, less
the number of Shares required for tax withholding. The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.

 

A-9



--------------------------------------------------------------------------------

(d) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made in, in whole or in part, in the form of (i) cash
or cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised,
(iv) broker-assisted market sales, or (iv) any other “cashless exercise”
arrangement.

(e) EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.

(f) NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

(g) NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend Equivalents.

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code.
Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of
Section 422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The base price of the SAR as determined by the Committee and set forth in
the Award Certificate, which shall not be less than the Fair Market Value of one
Share on the Grant Date.

(b) PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1, the
base price of a SAR may not be reduced, directly or indirectly by cancellation
and regrant or otherwise, without the prior approval of the stockholders of the
Company.

(c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, including a provision
that a SAR that is otherwise exercisable and has a base price that is less than
the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term, thus entitling the
holder to cash or Shares equal to the intrinsic value of the SAR on such
exercise date, less the cash or number of Shares required for tax withholding.
Except for SARs granted to Participants outside the United States, no SAR shall
be exercisable for more than ten years from the Grant Date.

(d) NO DEFERRAL FEATURE. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

(e) NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend Equivalents.

 

A-10



--------------------------------------------------------------------------------

(f) OTHER TERMS. All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement (e.g., cash, Shares or
other property), and any other terms and conditions of the SAR shall be
determined by the Committee at the time of the grant and shall be reflected in
the Award Certificate.

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

9.1. GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS.
The Committee is authorized to make Awards of Restricted Stock, Restricted Stock
Units or Deferred Stock Units to Participants in such amounts and subject to
such terms and conditions as may be selected by the Committee. An Award of
Restricted Stock, Restricted Stock Units or Deferred Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter. Except as
otherwise provided in an Award Certificate or any special Plan document
governing an Award, a Participant shall have none of the rights of a stockholder
with respect to Restricted Stock Units or Deferred Stock Units until such time
as Shares of Stock are paid in settlement of such Awards.

9.3 DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares before
they are vested (i) will be forfeited, (ii) will be deemed to have been
reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof), or (iii) in the case of Restricted Stock
that is not subject to performance-based vesting, will be paid or distributed to
the Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture). Unless
otherwise provided by the Committee, dividends accrued on Shares of Restricted
Stock before they are vested shall, as provided in the Award Certificate, either
(i) be reinvested in the form of additional Shares, which shall be subject to
the same vesting provisions as provided for the host Award, or (ii) be credited
by the Company to an account for the Participant and accumulated without
interest until the date upon which the host Award becomes vested, and any
dividends accrued with respect to forfeited Restricted Stock will be reconveyed
to the Company without further consideration or any act or action by the
Participant.

9.4. FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

9.5. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the Grant Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

 

A-11



--------------------------------------------------------------------------------

ARTICLE 10

PERFORMANCE AWARDS

10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.

10.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the modification, adjustment, change or
elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

11.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

11.2. OTHER AWARDS. When granting any other Award, the Committee may designate
such Award as a Qualified Performance-Based Award, based upon a determination
that the recipient is or may be a Covered Employee with respect to such Award,
and the Committee wishes such Award to qualify for the Section 162(m) Exemption.
If an Award is so designated, the Committee shall establish performance goals
for such Award within the time period prescribed by Section 162(m) of the Code
based on one or more of the following Qualified Business Criteria, which may be
expressed in terms of Company-wide objectives or in terms of objectives that
relate to the performance of an Affiliate or a division, region, department or
function within the Company or an Affiliate:

 

  —  

Revenue

 

  —  

Sales

 

  —  

Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

 

A-12



--------------------------------------------------------------------------------

  —  

Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

 

  —  

Net income (before or after taxes, operating income or other income measures)

  —  

Cash (cash flow, cash generation or other cash measures)

 

  —  

Stock price or performance

 

  —  

Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

 

  —  

Economic value added

 

  —  

Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales);

 

  —  

Market share

 

  —  

Improvements in capital structure

 

  —  

Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

 

  —  

Business expansion or consolidation (acquisitions and divestitures)

 

  —  

Internal rate of return or increase in net present value

 

  —  

Working capital targets relating to inventory and/or accounts receivable

 

  —  

Safety standards

 

  —  

Productivity measures

 

  —  

Cost reduction measures

 

  —  

Strategic plan development and implementation

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that ceases to exist during a measurement period
shall be disregarded for the entire measurement period. Performance Goals need
not be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo or the limitation
of economic losses (measured, in each case, by reference to a specific business
criterion).

11.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change of Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period. In addition,
the Committee has the right, in connection with the grant of a Qualified
Performance-Based Award, to exercise negative discretion to determine that the
portion of such Award actually earned, vested and/or payable (as applicable)
shall be less than the portion that would be earned, vested and/or payable based
solely upon application of the applicable performance goals.

11.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event

 

A-13



--------------------------------------------------------------------------------

that occurs during a performance period, including by way of example but without
limitation the following: (a) asset write-downs or impairment charges;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs;
(e) extraordinary nonrecurring items as described in then-current accounting
principles; (f) extraordinary nonrecurring items as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year; (g) acquisitions or divestitures; and (h) foreign exchange gains and
losses. To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be prescribed in a form that meets the requirements of
Code Section 162(m) for deductibility.

11.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

11.6. AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of Shares that
may be granted in any 12-month period to a Participant in designated forms of
stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.

ARTICLE 12

DIVIDEND EQUIVALENTS

12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents (i) will be deemed to have
been reinvested in additional Shares or otherwise reinvested, or (ii) except in
the case of Performance Awards, will be paid or distributed to the Participant
as accrued (in which case, such Dividend Equivalents must be paid or distributed
no later than the 15 th day of the 3rd month following the later of (A) the
calendar year in which the corresponding dividends were paid to stockholders, or
(B) the first calendar year in which the Participant’s right to such Dividends
Equivalents is no longer subject to a substantial risk of forfeiture). Unless
otherwise provided by the Committee, Dividend Equivalents accruing on unvested
Full-Value Awards shall, as provided in the Award Certificate, either (i) be
reinvested in the form of additional Shares, which shall be subject to the same
vesting provisions as provided for the host Award, or (ii) be credited by the
Company to an account for the Participant and accumulated without interest until
the date upon which the host Award becomes vested, and any Dividend Equivalents
accrued with respect to forfeited Awards will be reconveyed to the Company
without further consideration or any act or action by the Participant.

 

A-14



--------------------------------------------------------------------------------

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation (but
subject to the last sentence of Section 5.5) Shares awarded purely as a “bonus”
and not subject to any restrictions or conditions, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Shares, and
Awards valued by reference to book value of Shares or the value of securities of
or the performance of specified Parents or Subsidiaries. The Committee shall
determine the terms and conditions of such Awards.

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

14.1. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

14.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.

14.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers (other than transfers for value) where the Committee concludes that
such transferability (i) does not result in accelerated taxation, (ii) does not
cause any Option intended to be an Incentive Stock Option to fail to be
described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.

14.4. BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Committee.

14.5. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation

 

A-15



--------------------------------------------------------------------------------

system on which the Stock is listed, quoted, or traded. The Committee may place
legends on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

14.6. ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT. Except as otherwise
provided in the Award Certificate or any special Plan document governing an
Award, upon the termination of a person’s Continuous Service by reason of death
or Disability, or upon the Participant’s Retirement:

(i) all of that Participant’s outstanding Options and SARs shall become fully
exercisable;

(ii) all time-based vesting restrictions on that Participant’s outstanding
Awards shall lapse as of the date of termination; and

(iii) the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
at the greater of “target” or actual performance as of the date of such
termination.

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

14.7. ACCELERATION UPON CERTAIN TERMINATIONS FOLLOWING A CHANGE OF CONTROL.
Except as otherwise provided in the Award Certificate or any special Plan
document governing an Award, if a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason within two years after the
effective date of a Change of Control, then (i) all of that Participant’s
outstanding Options, SARs and other Awards in the nature of rights that may be
exercised shall become fully exercisable, (ii) all time-based vesting
restrictions on the his or her outstanding Awards shall lapse, and (iii) the
target payout opportunities attainable under all outstanding of that
Participant’s performance-based Awards shall be deemed to have been fully earned
at the greater of “target” or actual performance as of the date of such
termination.

14.8. FORFEITURE EVENTS. The Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, (i) termination of employment for cause, (ii) violation
of material Company or Affiliate policies, (iii) breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, (iv) other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate, or (v) a later
determination that the vesting of, or amount realized from, a Performance Award
was based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, whether or not the Participant caused or
contributed to such material inaccuracy.

14.9. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to

 

A-16



--------------------------------------------------------------------------------

the Plan and Awards as it deems necessary, in its sole discretion, to prevent
dilution or enlargement of rights immediately resulting from such transaction.
Action by the Committee may include: (i) adjustment of the number and kind of
shares that may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the exercise
price of outstanding Awards or the measure to be used to determine the amount of
the benefit payable on an Award; and (iv) any other adjustments that the
Committee determines to be equitable. Notwithstanding the foregoing, the
Committee shall not make any adjustments to outstanding Options or SARs that
would constitute a modification or substitution of the stock right under Treas.
Reg. Sections 1.409A-1(b)(5)(v) that would be treated as the grant of a new
stock right or change in the form of payment for purposes of Code Section 409A.
Without limiting the foregoing, in the event of a subdivision of the outstanding
Stock (stock-split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, the authorization limits under Section 5.1 and 5.4 shall automatically
be adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor.

15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, consistent with Code Section 162(m) where
applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the benefits accruing to Participants under the Plan, (ii) materially
increase the number of Shares available under the Plan, (iii) expand the types
of awards under the Plan, (iv) materially expand the class of participants
eligible to participate in the Plan, (v) materially extend the term of the Plan,
or (vi) otherwise constitute a material change requiring stockholder approval
under applicable laws, policies or regulations or the applicable listing or
other requirements of an Exchange, then such amendment shall be subject to
stockholder approval; and provided, further, that the Board or Committee may
condition any other amendment or modification on the approval of stockholders of
the Company for any reason, including by reason of such approval being necessary
or deemed advisable (i) to comply with the listing or other requirements of an
Exchange, or (ii) to satisfy any other tax, securities or other applicable laws,
policies or regulations.

 

A-17



--------------------------------------------------------------------------------

16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);

(b) The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;

(c) Except as otherwise provided in Section 15.1, the exercise price of an
Option or base price of a SAR may not be reduced, directly or indirectly,
without the prior approval of the stockholders of the Company; and

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).

16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

ARTICLE 17

GENERAL PROVISIONS

17.1. RIGHTS OF PARTICIPANTS.

(a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

(b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.

(c) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company or any Affiliate and, accordingly,
subject to Article 16, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Company or an of its Affiliates.

(d) No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

 

A-18



--------------------------------------------------------------------------------

17.2. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company or
such Affiliate, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. The obligations of the Company under the Plan
will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

17.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

(b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change of Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change of Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change of Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, or the application of a different form
of payment of any amount or benefit, such payment or distribution shall be made
at the time and in the form that would have applied absent the Change of
Control, Disability or separation from service, as applicable, as applicable.

(c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee) shall determine which Awards or
portions thereof will be subject to such exemptions.

(d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated

 

A-19



--------------------------------------------------------------------------------

through and paid or provided on the first day of the seventh month following the
Participant’s separation from service (or, if the Participant dies during such
period, within 30 days after the Participant’s death) (in either case, the
“Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

(e) Installment Payments. If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).

17.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.

17.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan. Nothing contained in the
Plan will prevent the Company from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

17.6. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

17.7. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

17.8. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

17.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

17.10. GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such

 

A-20



--------------------------------------------------------------------------------

Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

17.11. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.

17.12. SEVERABILITY. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

17.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

*******************

The foregoing is hereby acknowledged as being the LHC Group, Inc. 2010 Long-Term
Incentive Plan as adopted by the Board on April     , 2010 and by the
stockholders on                     , 2010.

 

LHC GROUP, INC.     By:  

 

    Its:  

 

 

 

A-21